Dear Mr. Falterman:
You have asked for an Attorney General's opinion on the following issue:
      Can the Mayor of Jeanerette, Louisiana, possess a Jeanerette police commission and exercise the duties of a police officer with that commission?
In Opinion Number 85-3, this office addressed both whether an elected town alderman could continue holding a part-time position of police officer with the same municipality and, if not, could he still retain his commission. The response to the former was in the negative, having been found to be in contradiction of the dual officeholding laws.
In response to the retention of a commission by the elected official, we reiterate to you our conclusion in Opinion Number 85-3, which stated:
      If it can be assumed that the alderman would not receive a salary or per diem or perform any policeman service for the municipality, the retaining of his commission to make arrests and to accept private assignments for pay because of his commission, raises the question of holding incompatible positions in the dual officeholding laws. (LSA-R.S. 42:64B and LSA-R.S. 42:61). Aside from dual officeholding considerations the retaining of a police commission under circumstances recited above raises questions that should be addressed to the pertinent Civil Service Board as well as the Board of Ethics for Elected Officials.
      Nevertheless, under Louisiana's Dual Officeholding and Dual Employment Law it is the conclusion of our office that an elected alderman may not concurrently hold office as a part-time policeman nor otherwise retain his commission as a police officer.
Therefore, as an elected official, the Mayor of Jeanerette may not possess and exercise authority pursuant to a Jeanerette police commission.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                By: _____________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
Date Received: Date Released:
Carlos M. Finalet, III Assistant Attorney General